THE STATE OF TEXAS
                                         MANDATE
TO THE COUNTY COURT AT LAW NO. 1 OF HUNT COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 31st
day of August, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

 Milton Edward Griggs, Appellant                            No. 06-15-00047-CR

                     v.                                     Trial Court No. CR1401075

 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find partial error in the judgment of the
court below. We modify the trial court’s judgment by deleting the assessment of court-appointed
attorney fees, the $20.00 jury fee, and the $5.00 jury summoning fee. We affirm the judgment of
the trial court as modified.
       We note that the appellant, Milton Edward Griggs, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 29th day of October, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk